                 Case 20-71954-jwc                           Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48                      Desc Main
                                                                       Document      Page 1 of 7
   Fill in this information to identify your case:
   Debtor 1           Tiana Rooks
                           First Name                 Middle Name            Last Name
   Debtor 2
   (Spouse, if filing)     First Name                 Middle Name            Last Name
                                                                                                                        Check if this is an amended plan, and
   United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                        have been changed. Amendments to
                                                                                                                        sections not listed below will be
                                                                                                                        ineffective even if set out later in this
   Case number:                                                                                                         amended plan.
   (If known)




  Chapter 13 Plan
  NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                             cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                             Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                             the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                             Order No. 21-2017 as it may from time to time be amended or superseded.

   Part 1:       Notices

  To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                             the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                             judicial rulings may not be confirmable.

                             In the following notice to creditors, you must check each box that applies.

  To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                             Check if applicable.

                                 The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                                 4.4.

                             You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                             an attorney, you may wish to consult one.

                             If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                             confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                             The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                             3015.

                             To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                             allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                             The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                             controlling, unless the Bankruptcy Court orders otherwise.

                             The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                             not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                             checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

   § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
                payment at all to the secured creditor, set out in § 3.2
   § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
                set out in § 3.4
   § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


   Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

  § 2.1         Regular Payments to the trustee; applicable commitment period.

  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 1 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                                         Page 52 of 70
                Case 20-71954-jwc                            Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48                      Desc Main
                                                                       Document      Page 2 of 7
   Debtor                Tiana Rooks                                                               Case number



               The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                  Check one:                    36 months                 60 months

               Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

  The debtor(s) will pay $280.00 per Month for the applicable commitment period. If the applicable commitment period is 36 months, additional
  Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
  Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
  commitment period, no further Regular Payments will be made.

  Check if applicable.
    The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
     Insert additional lines as needed for more changes.):


  § 2.2        Regular Payments; method of payment.

               Regular Payments to the trustee will be made from future income in the following manner:

               Check all that apply:
                        Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                        trustee the amount that should have been deducted.

                            Debtor(s) will make payments directly to the trustee.

                            Other (specify method of payment):


  § 2.3        Income tax refunds.

               Check one.

                            Debtor(s) will retain any income tax refunds received during the pendency of the case.

                            Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                            of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                            commitment period for tax years 2020, 2021, 2022 , the amount by which the total of all of the income tax refunds
                            received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a
                            debtor in this case, "tax refunds received" means those attributable to the debtor.

                            Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


  § 2.4        Additional Payments.

               Check one.

                            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

  § 2.5        [Intentionally omitted.]

  § 2.6        Disbursement of funds by trustee to holders of allowed claims.

               (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                   allowed claims as set forth in §§ 3.2 and 3.3.

               (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                   Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                   claims as follows:


  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 2 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                                         Page 53 of 70
                Case 20-71954-jwc                            Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48                         Desc Main
                                                                       Document      Page 3 of 7
   Debtor                Tiana Rooks                                                                  Case number

                             (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                             disburse all available funds from Regular Payments in the following order:

                                  (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                  3.2, § 3.3, and orders of the Bankruptcy Court;

                                  (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                  (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                  3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                  in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                  (D) To pay claims in the order set forth in § 2.6(b)(3).

                             (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                             confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                             All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                  (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                  §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                  support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                  executory contracts and unexpired leases as set forth in § 6.1;

                                  (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                  the debtor’s attorney’s fees, expenses, and costs; and

                                  (C) To pay claims in the order set forth in § 2.6(b)(3).

                             (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                             Refunds in the following order:

                                  (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                  (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                  the debtor’s attorney’s fees, expenses, and costs;

                                  (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                  3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                  forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                  (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                  (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support
                                  obligations; and

                                  (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                  nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                  total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                  available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                  for each class will be paid pro rata to the creditors in the class.

                             (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                             debtor(s) as Regular Payments.

   Part 3:      Treatment of Secured Claims

  § 3.1        Maintenance of payments and cure of default, if any.

               Check one.

                            None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

  § 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                              Page 3 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                                            Page 54 of 70
                Case 20-71954-jwc                            Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48                         Desc Main
                                                                       Document      Page 4 of 7
   Debtor                Tiana Rooks                                                                Case number



                            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

  § 3.3        Secured claims excluded from 11 U.S.C. § 506.

               Check one.

                            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

  § 3.4        Lien avoidance.

  Check one.

                            None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  § 3.5        Surrender of collateral.

               Check one.

                            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  § 3.6        Other Allowed Secured Claims.

               A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
               the rate of 4.25 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
               interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
               of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
               U.S.C. § 522(f), if applicable.

               If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
               claim will be treated as an unsecured claim under Part 5 of this plan.

               The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

               (a) payment of the underlying debt determined under nonbankruptcy law, or

               (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
               U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

   Part 4:      Treatment of Fees and Priority Claims

  § 4.1        General.

               Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
               regardless of whether it is listed in § 4.4.

  § 4.2        Trustee’s fees.

               Trustee’s fees are governed by statute and may change during the course of the case.

  § 4.3        Attorney’s fees.

               (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
               $ 4,750.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
               Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

               (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
               set forth in the Chapter 13 Attorney’s Fees Order.

               (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
               4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.


  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                               Page 4 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                                            Page 55 of 70
                Case 20-71954-jwc                            Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48                        Desc Main
                                                                       Document      Page 5 of 7
   Debtor                Tiana Rooks                                                               Case number

               (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
               § 4.3(a).

               (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 210.00 per month from Regular
               Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

               (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
               debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
               attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
               from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

               (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
               $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
               forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
               amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
               the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

               (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
               debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

               (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
               allowed fees, expenses, and costs that are unpaid.

  § 4.4        Priority claims other than attorney’s fees.

                            None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

               (a) Check one.


                            The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                            reproduced.

               (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

    Name of creditor                                                                                     Estimated amount of claim
    Georgia Department of Revenue                                                                        $0.00
    IRS                                                                                                  $0.00


   Part 5:      Treatment of Nonpriority Unsecured Claims

  § 5.1        Nonpriority unsecured claims not separately classified.

               Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
               will receive:

               Check one.

                    A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                  A pro rata portion of the larger of (1) the sum of $ 3,003.00         and (2) the funds remaining after disbursements have been made to all
               other creditors provided for in this plan.

                  The larger of (1)      % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
               been made to all other creditors provided for in this plan.

                    100% of the total amount of these claims.

               Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
               filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
               for the debtor(s), and other priority claims under Part 4.


  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 5 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                                           Page 56 of 70
                Case 20-71954-jwc                            Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48                        Desc Main
                                                                       Document      Page 6 of 7
   Debtor                Tiana Rooks                                                                  Case number

  § 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

               Check one.

                            None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

  § 5.3        Other separately classified nonpriority unsecured claims.

               Check one.

                            None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

   Part 6:      Executory Contracts and Unexpired Leases

  § 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
               contracts and unexpired leases are rejected.

               Check one.

                            None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                            Assumed items. Current installment payments will be disbursed directly by the debtor(s). Arrearage payments will be disbursed
                            by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

   Name of creditor:                              Description of leased property or executory           Estimated amount of         Monthly postconfirmation
                                                  contract                                              arrearage                   payment to cure arrearage
                                                  Residential lease                                                                 $50.00 increasing to
                                                                                                                                    $260.00 beginning on
                                                  Pending eviction in Clayton County Case No                                        January 2023
   All 3 Realty                                   2020CM17338                                                          $1,747.00


   Part 7:      Vesting of Property of the Estate

  § 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
               the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
               the completion of payments by the debtor(s).

   Part 8:      Nonstandard Plan Provisions

  § 8.1        Check "None" or List Nonstandard Plan Provisions.

                            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

               Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
               included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

               The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)




   Part 9:      Signatures:

  § 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

               The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

   X                                                                                     X
          Tiana Rooks                                                                           Signature of debtor 2 executed on
          Signature of debtor 1 executed on                  November 20,
                                                             2020


  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                            Page 6 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                                          Page 57 of 70
                Case 20-71954-jwc                            Doc 2     Filed 11/20/20 Entered 11/20/20 18:49:48          Desc Main
                                                                       Document      Page 7 of 7
   Debtor                Tiana Rooks                                                          Case number


   X     /s/                                                                     Date: November 20, 2020
         Tim Hurban Bar No 400788
         Signature of attorney for debtor(s)

         King & King Law, LLC                                                         215 Pryor Street, SW
                                                                                      Atlanta, GA 30303-3748

  By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
  order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
  Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




  U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                              Page 7 of 7
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy




Document Ref: HXCTT-NEBFB-3ST56-R3JE8                                                                                                            Page 58 of 70
